UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4911


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CESAR VARGAS-TORRES, a/k/a Cotonete Cotono,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:11-cr-00003-RJC-2)


Submitted:   August 29, 2014                 Decided:   September 9, 2014


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cesar       Vargas-Torres          appeals      his     conviction         and

sentence for conspiracy to distribute and to possess with intent

to distribute at least five kilograms of cocaine, in violation

of 21 U.S.C. § 846 (2012).              Vargas-Torres pled guilty pursuant

to a written plea agreement and was sentenced to 121 months’

imprisonment and five years of supervised release.                            On appeal,

counsel for Vargas-Torres has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but questioning whether Vargas-

Torres’    sentence     was    reasonable.         Vargas-Torres         has      filed    a

supplemental      pro    se    brief      arguing      that       his    sentence     was

unreasonable      and   that   his     trial    counsel       rendered       ineffective

assistance.    We affirm Vargas-Torres’ conviction and sentence.

            Vargas-Torres        contends         that      the     district         court

erroneously    sentenced       him   to   121    months’       imprisonment         rather

than to the statutory minimum of 120 months.                            We review his

sentence    for     reasonableness        under       an    abuse       of    discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007).                              We

must first ensure that the district court did not commit any

“significant      procedural     error,”       such    as     failing        to   properly

calculate the applicable Guidelines range, failing to consider

the 18 U.S.C. § 3553(a) (2012) factors, or failing to adequately

explain the sentence.          Id.     The district court is not required

                                           2
to   “robotically     tick     through     §   3553(a)’s   every   subsection,”

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006), but

“must place on the record an individualized assessment based on

the particular facts of the case before it.”                  United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks    omitted).      Only    if    we   find   the   sentence   procedurally

reasonable can we consider its substantive reasonableness.                  Id.

at 328.

            In assessing substantive reasonableness, we must “take

into account the totality of the circumstances.”                Gall, 552 U.S.

at 51.     We presume on appeal that a sentence within the properly

calculated Guidelines range is substantively reasonable.                 United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).                   Such a

presumption is rebutted only when the defendant shows “that the

sentence is unreasonable when measured against the § 3553(a)

factors.”     United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006).         We have reviewed the record before us and

conclude that Vargas-Torres’ sentence is both procedurally and

substantively reasonable.

            In his pro se supplemental brief, Vargas-Torres avers

that counsel’s representation was deficient in several respects.

However,     the     record    does      not   conclusively     establish   any

deficiencies.        See United States v. Benton, 523 F.3d 424, 435

(4th Cir. 2008) (providing standard).                   We therefore conclude

                                           3
that the challenges to counsel’s performance are not cognizable

on direct appeal, but rather, must be pursued, if at all, in a

proceeding      for   post-conviction        relief.       United      States   v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                     This court

requires that counsel inform Vargas-Torres, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Vargas-Torres requests that a petition be

filed,    but   counsel    believes   that     such    a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Vargas-Torres.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in   the    materials

before   this    court    and   argument   would   not     aid   the   decisional

process.

                                                                         AFFIRMED




                                       4